Citation Nr: 0008801	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-15 565A	)	DATE
	)
	)


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1957 to April 
1983.  He died on December [redacted], 1994.  The appellant is the 
veteran's widow.

This case is before the Board of Veterans' Appeals (Board) 
pursuant to the appellant's challenge to the Board's July 
1998 decision on the grounds of clear and unmistakable error 
(CUE).  38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400 
(1999), 20.1403 (1999); VAOPGCPREC 01-98 (O.G.C. Prec. 01-
98).  The new statutory and regulatory provisions permit a 
claimant to demand review by the Board to determine whether 
CUE exists in an appellate decision previously issued by the 
Board, with a right of review of such determinations by the 
United States Court of Appeals for Veterans Claims (Court).

The Board notes that the appellant has provide two private 
medical statements, dated in June and August 1998.  These 
statements were not part of the record at the time of the 
July 1998 Board decision under review here.  38 C.F.R. 
§ 20.1405(b) provides that no new evidence will be considered 
in connection with the disposition of the motion for review.  
The appellant may proffer these medical statements as new and 
material evidence in a separate claim to reopen the issue of 
service connection for the cause of the veteran's death, 
however, they may not be considered here.


FINDINGS OF FACT

1.  In a decision dated July 31, 1998, the Board denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to Survivors'/Dependents' 
Educational Assistance benefits upon finding that the 
appellant had presented no competent medical evidence linking 
the cause of the veteran's death to any event or etiology in 
service.

2.  The facts as they were known at the time of the Board 
decision of July 31, 1998 were correct and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the Board decision of July 31, 1998 were correctly 
applied and it has not been shown otherwise.


CONCLUSION OF LAW

The decision of July 31, 1998 wherein the Board denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement Survivors'/Dependents' 
Educational Assistance benefits did not contain CUE.  38 
U.S.C.A. §§ 5109A, 7104, 7111 (West 1991 & Supp. 1999); 64 
Fed. Reg. 2139 (January 13, 1999), codified at 38 C.F.R. §§ 
20.1400, 20. 1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record that was available to the Board when it issued a 
decision on July 31, 1998 that denied entitlement to service 
connection for the cause of the veteran's death included the 
veteran's entrance physical examination report, VA and 
private medical treatment records and other evidence 
submitted by the appellant, including hearing testimony, to 
supplement the record.

The death certificate showed that the immediate cause of the 
veteran's death was cardiac arrest due to or as a consequence 
of coronary insufficiency due to or as a consequence of 
hypertensive cardiovascular disease.  A past heart attack in 
1987 was listed on the death certificate as a significant 
condition that contributed to the veteran's death.

The pertinent criteria in effect at the time of the Board's 
July 1998 decision, and essentially unchanged now, provide 
that service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For a showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity of a disease in service is not evident, a 
showing of continuity of related symptoms after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all of the evidence 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be granted on a presumptive basis for certain 
enumerated diseases:  Where a veteran served for 90 days in 
active service, and a cardiovascular disease, including 
hypertension develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 C.F.R. §§ 3.307, 
3.309.

To establish entitlement to service connection for the cause 
of a veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  To 
be considered a contributory cause of death, it must be shown 
that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to 
show that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence that might complete a claimant's application for 
benefits; the requirements of well-groundedness; and VA's 
duty to assist in the development of such claims. 38 C.F.R. § 
20.1411 (c) and (d).  In addition, neither the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions 
of reopening claims on the grounds of new and material 
evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 
C.F.R. § 20.1411 (a) and (b).  A CUE motion is not an appeal 
and, with certain exceptions is not subject to the provisions 
of 38 C.F.R. Parts 19 and 20 which relate to the processing 
and disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

In this case, the appellant argues, in essence, that the 
Board decision in July 1998 committed CUE when by failing to 
sufficiently weigh the private medical evidence of November 
1987 which, she contends, shows a longstanding history of 
hypertension in the veteran.  She contends that the Board 
erred in failing to grant service connection for the cause of 
the veteran's death.

A review of the record shows the veteran expired by natural 
causes on December [redacted], 1994; the death certificate indicated 
that the immediate cause of death was cardiac arrest.  
Medical records in the file indicated that he died en route 
to the Potomac Hospital emergency room after suffering a 
heart attack.  The underlying cause of the veteran's death by 
a heart attack was reported on the death certificate as 
coronary insufficiency due to or as a consequence of 
hypertensive cardiovascular disease.  A past heart attack in 
1987 was listed on the death certificate as a significant 
condition that contributed to the veteran's death.  No 
autopsy was performed.

The veteran was not service connected for any disabilities 
during his lifetime.  He had a lengthy career in the Air 
Force, in excess of 25 years, and he was retired honorably 
from such service in April 1983.  The claims file reflects 
that extensive efforts undertaken by the RO to obtain the 
veteran's service medical records from the Air Force and the 
National Personnel Records Center (NPRC) were unsuccessful.  
NPRC was only able to find a copy of the veteran's enlistment 
physical examination conducted in April 1957.  This report is 
negative for complaints, treatment, or diagnosis of any 
hypertensive heart disease or other cardiovascular disorders.  
The Air Force informed the RO in May 1996 that it had no 
records pertaining to the veteran and that any medical 
records would have been forwarded to NPRC.  The Air Force 
also indicated that because all of veteran's records were 
forwarded to the NPRC, there was no other place to look for 
any of his records.  NPRC notified the RO in July 1997 that a 
search for any records from Air Force bases in Germany where 
the veteran was stationed in 1982 produced negative results.  
In addition, NPRC notified the RO in September 1997 that all 
of the veteran's service medical records were considered lost 
because none were on file.  Previous search inquiries 
conducted by the NPRC in 1995 and 1996 produced only a copy 
of the aforementioned 1957 enlistment examination.

Efforts to obtain the veteran's service medical records from 
the appellant were futile as well.  At her hearing in May 
1998, the appellant testified that she had no copies of her 
husband's service medical records.  Moreover, she testified 
that she had no medical records pertaining to the veteran 
regarding any treatment for hypertension in the years 
following his retirement from the Air Force in 1983 through 
1987 when he suffered a heart attack and was hospitalized at 
the Potomac Hospital, Woodbridge, Virginia, in September 
1987.  According to the appellant, the veteran was diagnosed 
with hypertension in service in approximately October 1982 
while stationed in Zweibrucken, Germany, but she indicated 
that his treatment for this condition was limited to 
lifestyle changes (reducing smoking and drinking and eating 
foods low in fat and salt).

Medical records in the claims file consist only of reports 
from the Malcolm Grow Air Force Base Hospital and the 
aforementioned Potomac Hospital dating from 1987 through 
1994.  These records reflect a history of treatment beginning 
in 1987 for a variety of medical conditions, including the 
heart attack suffered in September 1987 which required his 
hospitalization at the Potomac Hospital.  At that time, his 
medical history was noted to be significant for borderline 
hypertension, but no dates as to the onset of that condition 
were detailed.  Records from the Malcolm Grow Air Force 
facility also document a history of hypertension, a report 
dated in November 1987 that noted a history of hypertension 
"for [the] past couple [of] years."  Records dated in March 
1992 show a history of increased blood pressure for six 
years.

The Board concluded that the appellant had not submitted 
evidence sufficient to render her claim for service 
connection for the cause of the veteran's death well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (where 
determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required to 
fulfill well-grounded-claim requirements for veterans 
benefits).  The Board noted that there was no competent 
medical evidence of record which showed an etiological 
relationship between a condition the veteran might have been 
treated for in service and the subsequent development of 
hypertensive heart disease a number of years after service.  
No medical evidence of record linked the heart disease that 
caused the veteran's death to any event or etiology of 
service.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996) (with respect to medical nexus for well groundedness, 
the claimant must supply objective medical evidence to 
support claim); cf. Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(presentation of well-grounded claim triggers necessity to 
seek medical evidence to verify or not verify claim provided, 
medical evidence already of record supports claim on the 
nexus question).

The Board noted that it was aware of the heightened 
responsibility to explain its reasons and bases and to 
consider the benefit of the doubt in cases where most of a 
veteran's service medical records are presumed lost and 
unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The Board concluded that in the absence of competent 
medical evidence which would confirm the presence of 
hypertension in service or within a year thereafter (i.e. by 
April 1984) and link such a condition to the cause of this 
veteran's death in December 1994, there was no adequate basis 
to award service connection for the cause of his death.  

The Board noted that it did imply that the appellant's 
contentions and hearing testimony were not credible, but 
noted that reliance on her contentions alone to grant service 
connection could only be done by the Board's acceptance of 
(1) mere conjecture as to the actual incurrence of 
hypertension in service given that no records can be obtained 
to corroborate such a fact and (2) a layperson's opinion to 
provide the necessary link showing the incurrence of a 
hypertensive disease process in service and its etiological 
relationship to the cause of the veteran's death.  

The Board concluded that it was not shown by the evidence 
that the appellant had the requisite medical expertise or 
training to render a competent medical opinion on the cause 
of the veteran's death.  The Board could identify no basis in 
the record that would make the claim for service connection 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit at 92, Tirpak, at 610-11; and Murphy at 81.

With regard to the appellant's claim for entitlement to 
dependent's educational assistance, the Board noted that for 
the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
As none of these conditions were applicable to the facts in 
this case, the Board denied the appellant's claim for these 
benefits.  

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403 pertain to what constitutes clear and unmistakable 
error and what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents in 
the possession by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  Consequently, the 
appellant's arguments of CUE in the Board's July 1998 
decision based upon medical opinions submitted thereafter are 
irrelevant and not for consideration with respect to the 
current claim.  

The correct facts of record as they were known at the time of 
the Board's July 1998 decision showed that the veteran died 
of cardiac arrest in December 1994.  It is clear from the 
record that the Board did review and consider the November 
1987 private medical records cited by the appellant.  As 
noted in the discussion above, these records merely showed a 
history of hypertension.  No records within the claims 
folder, which were present at the time of the July 1998 Board 
decision, indicate a "long standing history of 
hypertension", or a history of hypertension which dated back 
to service or to one year subsequent to service.  Clearly, 
the decision was supported by and consistent with the 
evidence then of record.  The treatment record reviewed by 
the Board did not compel a favorable decision on the 
appellant's claim. 

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.

Clearly, the statutory and regulatory provisions extant at 
the time of the Board decision of July 1998 were correctly 
applied and it has not otherwise been shown.  The facts as 
they were known at the time of the Board decision of July 
1998 were correct and it has not been shown otherwise.  The 
Board considered all pertinent documentary evidence.  No 
relevant document was overlooked.

The correct facts as stated in this case as they were known 
to the Board in July 1998, lack evidence of an error such 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Further, the Board must advise the appellant that 
any argument based upon disagreement as to how the relevant 
facts were weighed or evaluated, that is, a 
"misinterpretation of facts," does not rise to the level of 
CUE as that term has come to be defined.  Overall, the Board 
finds that the criteria for CUE existing in the prior final 
Board decision of July 31, 1998 have not been met.


ORDER

There was no CUE in the July 31, 1998 decision wherein the 
Board denied entitlement to service connection for the cause 
of the veteran's death and entitlement to and dependents' 
educational benefits, accordingly, that decision should not 
be revised or reversed.



		
	M. W. GREENSTREET
Member, Board of Veterans' Appeals


 


